IN THE SUPREME COURT OF IOWA
                              No. 16–0111

                         Filed September 9, 2016


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

SHEREE L. SMITH,

      Respondent.


      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      The grievance commission reports an attorney violated several

rules of professional conduct and recommends a suspension. LICENSE

SUSPENDED.



      Tara van Brederode and Wendell J. Harms, Des Moines, for

complainant.


      Sheree L. Smith, Cedar Rapids, pro se.
                                      2

HECHT, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board (Board)

charged attorney Sheree L. Smith with violating multiple rules of

professional conduct.     Smith entered a stipulation conceding that her

conduct violated several rules.       See Iowa Ct. R. 36.16 (permitting

stipulations in attorney disciplinary matters); see also Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Haskovec, 869 N.W.2d 554, 562–63 (Iowa 2015)

(establishing parameters for stipulations in disciplinary matters but

cautioning that stipulations do not bind the court as to whether an

ethical violation has occurred). After a hearing, the Iowa Supreme Court

Grievance    Commission     (commission)     recommended     suspension    of

Smith’s license for sixty days.        We agree with the commission’s

recommendation and suspend Smith’s license with no possibility of

reinstatement for sixty days.

      I. Background Facts and Proceedings.

      Smith became an Iowa lawyer in 1998. She initially worked as a

clinician   with   a   behavioral   health   organization   and,   with   the

organization’s approval, utilized her law license to represent defendants

in some court-appointed criminal matters.        The organization filed for

bankruptcy in 2002, and Smith then became a sole practitioner.

      This disciplinary proceeding arises out of Smith’s representation of

a client in a family law matter and an audit of Smith’s trust account.

Smith stipulated to some facts, which we consider established for the

purposes of this proceeding.        See Haskovec, 869 N.W.2d at 557

(“Stipulations of facts are . . . binding on the parties.”). We supplement

the stipulated facts with our own de novo factual findings.

      A. Jill Hopkins Matter.        In February 2012, the district court

entered a decree dissolving Jill Hopkins’s marriage.          Smith did not
                                     3

represent Hopkins in the dissolution, but in June, Hopkins hired Smith

to represent her in seeking a postdecree injunction and paid Smith a

retainer of $1185.    Smith deposited the retainer in her client trust

account and sent Hopkins a letter establishing billing rates for her work

and her assistant’s work.

      In July, Smith filed an application for temporary injunction. The

court granted a temporary injunction and set a hearing. At that hearing,

Smith requested a continuance of the matter for an indefinite period.

Thereafter, Smith withdrew the retainer from her client trust account but

did not send Hopkins a bill or itemization of her services.

      Hopkins hired new counsel in October.         Her new counsel sent

Smith a letter asking her to withdraw from the case and requesting that

she forward the remainder of Hopkins’s retainer. Smith did not respond

to the letter or forward any funds to Hopkins’s new attorney.

      Hopkins filed a complaint with the Board. When Smith responded

to the Board’s inquiry, she claimed she did not respond to Hopkins’s new

counsel or forward any portion of Hopkins’s retainer because she had

exhausted the retainer and in fact had billed additional time for which

Hopkins had not paid. Smith asserted she “completed all work” Hopkins

hired her to perform but Hopkins was frustrated because “the result was

not what she expected.”     Smith did not respond to subsequent Board

inquiries asking her to provide copies of records accounting for funds

drawn against Hopkins’s retainer.

      B. Trust Account Audits. In 2007, a Client Security Commission

auditor performed an audit of Smith’s client trust account. The auditor

noted a few minor deficiencies in Smith’s trust account practices but

acknowledged Smith had recently adjusted her document retention

policies and was maintaining appropriate ledgers.
                                       4

      The same auditor performed another audit in 2012.            He did not

note any specific deficiencies in Smith’s recordkeeping at that time. He

also did not note, however, whether Smith had preserved her client trust

account records for the length of time required by our rules.

Nonetheless, the auditor concluded Smith’s trust account reconciled with

each bank statement he examined and with the check register.

      Following the complaint lodged by Hopkins, the same auditor

performed another audit in 2014.           The auditor wrote to Smith and

requested documents evidencing her trust account activity since January

2011, including bank statements, canceled checks, deposit slips,

transaction registers, reconciliations, and monthly balance sheets that

included individual subaccount balances.           Smith responded that the

computer    on    which   she   kept       these   records   had   irretrievably

malfunctioned in February 2014, and so had her electronic backup

storage.   Smith further reported she had not kept a checkbook record

since 2008 and did not have copies of canceled checks or deposit tickets

because her bank did not return them. Smith eventually produced some

documents, but the auditor considered them incomplete and insufficient

to demonstrate Smith’s compliance with the court rules governing client

trust accounts.   Smith asserted she had always kept minimal records

and assumed her recordkeeping was permissible because neither of her

prior audits resulted in referral to the Board or recommended changes in

her trust account practices.

      After Smith produced more documents in piecemeal fashion—but

still not all the documents the auditor had requested—the auditor

reviewed them and prepared a memorandum concluding Smith’s trust

account practices violated our rules in several particulars.
                                      5

      C. Disciplinary Proceedings.          After Hopkins’s complaint to the

Board and the Client Security Commission audit, the Board opened an

investigation.    Eventually   it   filed   a   formal   complaint   with   the

commission, alleging Smith violated numerous provisions of the Iowa

Rules of Professional Conduct and Client Trust Account Rules, including

32:1.15(a) and 45.2(3)(a) (not maintaining trust account records for six

years following termination of the representation); 32:1.15(b) and 45.1

(commingling personal funds and trust account funds); 32:1.15(c) and

45.7(3) (not depositing advance fees in a trust account and withdrawing

them only when fees are earned or expenses incurred); 32:1.5(d) and

45.2(2) (not promptly delivering funds or other property to which the

client is entitled); 32:1.15(f) (violating the court rules governing trust

accounts); 32:1.16(d) (not returning papers, property, and any unearned

advance payments that the client is entitled to receive); and 32:8.1(b)

(knowingly failing to respond to a lawful demand for information from the

Board).

      “[A] violation of an attorney’s obligations under chapter 45 [of the

Iowa Court Rules] also constitutes a violation of rule 32:1.15(f).” Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Eslick, 859 N.W.2d 198, 201 (Iowa

2015).    The Board also alleged some additional trust account rule

violations under chapter 45, as incorporated by rule 32:1.15(f). Those

alleged violations included violations of rules 45.2(3)(b)(2) (not keeping

sufficiently detailed records of deposits); 45.2(3)(b)(3) (withdrawing funds

from a trust account payable to cash); 45.2(3)(c) (failing to ensure the

lawyer’s own access to and ability to produce relevant records), and

45.7(4) (failing to provide a client written notice “of the time, amount, and

purpose of any withdrawal” from the client’s trust account).
                                           6

       Smith and the Board entered a stipulation in which the parties

agreed on undisputed facts, agreed Smith’s conduct violated the specified

rules, and jointly recommended a sanction—a suspension lasting thirty

days—to the commission. Although the stipulation binds the parties as

to the stipulated facts, it does not bind the court in determining whether

rules were violated or in imposing the appropriate sanction. Iowa Ct. R.

36.16(2)–(3); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Lubinus, 869
N.W.2d 546, 549 (Iowa 2015).            Nonetheless, the parties’ stipulation is

“helpful in narrowing the issues and highlighting the facts supporting a

violation or sanction.” Haskovec, 869 N.W.2d at 562.

       The commission held a hearing to consider the stipulation,

evaluate whether the record demonstrated a factual basis for it, and ask

additional questions.          See Iowa Ct. R. 36.16(1) (“The grievance

commission may . . . accept the stipulation but conduct a limited hearing

to elicit such additional evidence as the grievance commission may deem

necessary . . . .”). 1     At the hearing, Smith described her accounting


        1Days before the hearing, Smith filed a motion to continue, asserting she “did

not receive notice of the request for hearing by the commission” until five days before
the scheduled hearing time and therefore did not receive due process or adequate time
to prepare. Smith’s motion stated her subjective expectation “that the stipulated
agreement . . . would cancel all hearings.” Smith also filed a statement with this court
regarding the commission’s recommendation.          See Iowa Ct. R. 36.21(1) (“[T]he
parties . . . may file written statements with the supreme court in support of or in
opposition to the discipline the grievance commission recommends.”).            In that
statement, she renews her assertion that she “was not afforded appropriate notice and
time to prepare for the evidentiary hearing.”
       We reject Smith’s claim that she did not receive adequate notice of the
commission hearing. Her expectation that the stipulation would cancel all hearings was
unreasonable given the language of the rule, which expressly allows the commission to
accept the stipulation but still conduct a hearing.        See Iowa Ct. R. 36.16(1).
Furthermore, after reviewing the record, we conclude Smith had plenty of time to
prepare. The commission entered a scheduling order on April 13, 2015—before the
parties ever began negotiating a stipulation—that scheduled the hearing for October.
Thus, Smith had roughly six months to prepare. She also signed a joint motion to
continue that the parties filed on October 9, and the commission filed an order granting
that motion on October 12. The October 12 order continues the hearing “until . . .
                                          7

procedure or system as an unsophisticated one that made sense to her

even if it did not make sense to anyone else.              She testified the 2014

computer malfunction prevented her from refuting some of the Board’s

allegations, especially regarding her failure to keep adequate records, but

insisted “from day one of practicing law,” she had always properly

deposited fees and reconciled her trust account.             She further asserted

some documents falling into the required six-year retention period were

destroyed in a 2008 flood. However, she also acknowledged she utilized

her trust account as an operating account for over a decade. See Comm.

on Prof’l Ethics & Conduct v. Kraschel, 260 Iowa 187, 192–93, 148
N.W.2d 621, 625 (1967) (concluding an attorney commingled funds when

he “maintained one account . . . for all funds for the operation of his

office and funds belonging to his clients”).

       Smith filed a “statement of mitigating circumstances” with the

commission and contended the circumstances she identified in the

statement should either excuse any violations the commission found or

reduce the sanction the commission would otherwise recommend. These

included the 2014 computer malfunction, the 2008 flood and ensuing

postal difficulties, and a complicated caseload.               Additionally, Smith

raised what is effectively an estoppel argument.                She asserted that

because the 2007 and 2012 audits did not result in disciplinary action or

criticism of her accounting practices, she reasonably believed her

recordkeeping complied with the rules and it should not subject her to

discipline now.       As Smith put it in a different filing before the

commission, “I have maintained the same records for all audits and I
___________________________
October 26.” The order about which Smith complains, which the commission filed on
October 20, merely confirms that “the hearing previously scheduled . . . will proceed.”
The record simply does not support Smith’s assertion that the Board or commission
blindsided her by first announcing a hearing with less than a week to prepare.
                                    8

have never had a corrective action. Those same records and processes

cannot now be found to be non-compliant.”

      The commission concluded the record contained a factual basis

supporting the stipulation Smith and the Board entered, with one

exception: The commission did not find a convincing preponderance of

evidence indicating Smith violated rule 32:1.15(c) or rule 45.7(3) by

withdrawing fees before earning them.       It considered as aggravating

circumstances Smith’s prior admonishment for failing to respond to a

Board inquiry, her intransigence during the disciplinary process, and its

perception—based on Smith’s testimony—that she “attempts to place

blame on everyone but herself” for the events generating this proceeding.

See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Lett, 674 N.W.2d 139, 146

(Iowa 2004) (finding it “troubling that [an attorney] . . . continually

shifted the blame for her misdeeds” to other people and events, including

“the terrorist attacks of September 11, 2001”); Comm. on Prof’l Ethics &

Conduct v. Steele, 414 N.W.2d 108, 111 (Iowa 1987) (en banc) (“In each

instance where production of . . . evidence could support Steele’s version

of the events, some factor ostensibly outside her control purportedly

prevented her from doing so.”).    In mitigation, the commission noted

Smith’s violations “do not appear to be the result of any malicious

conduct.” However, because the violations spanned years of practice, the

commission ultimately recommended that Smith be suspended from

practicing law for sixty days.

      II. Scope of Review.

      We review attorney disciplinary matters de novo.       Iowa Ct. R.

36.21(1).   “The Board must prove each rule violation by a convincing

preponderance of the evidence—a standard higher than in most civil

cases but lower than the criminal burden of proof beyond a reasonable
                                             9

doubt.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Kingery, 871 N.W.2d
109, 117 (Iowa 2015).            “We respectfully consider the commission’s

recommendations, but they are not binding upon us.” Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Morris, 847 N.W.2d 428, 433 (Iowa 2014).

       III. Rule Violations.

       “A party’s stipulation as to a violation of the Iowa Rules of

Professional Conduct does not bind us.” Haskovec, 869 N.W.2d at 557.

If the parties enter a stipulation that “concedes a rule violation, we will

only find a violation if the facts are sufficient to support the stipulated

violation.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Wright, 857 N.W.2d
510, 514 (Iowa 2014). Accordingly, we address each stipulated violation

in turn to determine “whether the Board carried its burden of proof.”

Kingery, 871 N.W.2d at 117 (quoting Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Hedgecoth, 862 N.W.2d 354, 360 (Iowa 2015)).

       A. Document Retention, Preservation, Adequacy, and Access.

Several of the Board’s allegations fall into this category.                “Complete

records of [trust] account funds and other property shall be kept by the

lawyer and shall be preserved for a period of six years after termination

of the representation.” Iowa R. Prof’l Conduct 32:1.15(a); see also Iowa

Ct. R. 45.2(3)(a) (listing specific kinds of records lawyers must

“retain . . . for   a   period    of   six       years   after   termination   of   the

representation”). These must include “records of deposit . . . sufficiently

detailed to identify each item.”         Iowa Ct. R. 45.2(3)(b)(2).       The lawyer

must ensure their own access to the records and maintain them in a

format such that “printed copies can be produced.” Id. r. 45.2(3)(c).

       Smith did not preserve and could not produce upon request

adequately detailed trust account records regarding her representation of

Hopkins less than six years ago.                  We conclude that constitutes a
                                    10

violation. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Nelissen, 871
N.W.2d 694, 699 (Iowa 2015) (concluding an attorney committed a

violation “by failing to retain for six years billing and trust account

records relating to [a particular] representation”). Although we have no

doubt the severe 2008 flood greatly affected Smith’s practice, her

representation of Hopkins did not begin until 2012.       Thus, the flood

could not have affected Smith’s recordkeeping regarding Hopkins.

      Smith failed to produce for the auditor sufficient records with

adequate detail that would permit an effective trust account audit. “The

bank records [s]he made available . . . evidenced numerous deposits and

disbursements that could not be attributed to specific clients . . . .”

Morris, 847 N.W.2d at 430.      The auditor testified that during some

audits, minor deficiencies in lawyers’ recordkeeping still permit auditors

to “figure it out from the other elements of the records.”         However,

Smith’s records were so minimal or even nonexistent that the auditor

could not do so in this case. Consequently, when disbursing funds from

the trust account, Smith’s records frequently did not identify the client

whose funds were disbursed.      While we are sympathetic to the plight

Smith faced in dealing with both natural and electronic disasters, we

conclude the catastrophic events do not undermine the convincing

preponderance of evidence establishing Smith violated these document

preservation and retention rules.   Even after the flood, Smith failed to

minimally follow trust account requirements.         Her numerous and

persistent violations of rules contained in chapter 45 constitute

violations of rule 32:1.15(f). See Eslick, 859 N.W.2d at 201–02.

      B. Commingling Personal Funds.         “A lawyer may deposit the

lawyer’s own funds in a client trust account for the sole purpose of

paying bank service charges on that account, but only in an amount
                                    11

necessary for that purpose.” Iowa R. Prof’l Conduct 32:1.15(b); see also

Iowa Ct. R. 45.1(1) (similar).    We have concluded an attorney who

deposited an operating loan from her father into her trust account

violated rule 32:1.15(b).   Eslick, 859 N.W.2d at 201.       Similarly, we

concluded an attorney violated the precursor to rule 32:1.15(b) when he

“deposited the proceeds from a personal loan into the trust account, and

then periodically used the account to pay a variety of business and

personal obligations.”   Iowa Supreme Ct. Att’y Disciplinary Bd. v. Hall,

728 N.W.2d 383, 385, 387 (Iowa 2007); see also Comm. on Prof’l Ethics &

Conduct v. O’Callaghan, 436 N.W.2d 51, 52 (Iowa 1989) (noting it was

“not disputed” a lawyer violated rules prohibiting commingling when he

“began using his office trust account for personal deposits and

expenditures”).

      Smith testified “[e]verything was related to [her] practice that went

in” her trust account.   However, Smith’s testimony, the bank records,

and the parties’ stipulation in this case reveal Smith deposited her

personal income tax refunds and proceeds from a personal insurance

claim into the trust account. The evidence reveals that Smith had one

personal and business bank account for several years—and it was the

trust account.

      Some funds are inappropriate for deposit in a trust account, even if

they are related to a lawyer’s practice.   For example, Smith deposited

earned fees from court-appointed work—which she had earned by the

time the state paid them and which were therefore personal funds—into

the trust account. See Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Sunleaf, 588 N.W.2d 126, 126–27 (Iowa 1999) (concluding an attorney

violated the precursor to rule 32:1.15(b) when he “used his trust account

for the deposit of earned fees”). Smith acknowledged at the commission
                                        12

hearing that depositing earned fees from court-appointed work into her

trust account was “a mistake,” conceded she did so “from the beginning”

of her solo practice, and offered no explanation apart from “I just always

did.” We conclude Smith violated the rules prohibiting commingling. 2

       C. Withdrawing Fees Before Earned.              Once a lawyer deposits

client funds in the trust account, the lawyer may not withdraw such

funds for the payment of an attorney fee until he or she earns it. Iowa R.

Prof’l Conduct 32:1.15(c); Iowa Ct. R. 45.7(3).                 The commission

concluded the Board had not shown by a convincing preponderance of

the evidence that Smith withdrew fees from her trust account before she

earned them for services rendered to Hopkins. We agree.

       Smith claimed she earned the entirety of Hopkins’s retainer.

Because the parties entered a stipulation, the Board presented no

additional evidence refuting Smith’s assertion.             At the commission

hearing, the Board noted it was “living within the confines of the

stipulation.” Thus, it did not call Hopkins as a witness to testify about

the various tasks Smith completed for her or examine Smith about the

work she performed for Hopkins.              While Smith’s poor recordkeeping

certainly “made it difficult . . . to trace funds to confirm” she did not

withdraw fees before earning them, Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Santiago, 869 N.W.2d 172, 182 (Iowa 2015), we conclude the

Board did not prove by a convincing preponderance of evidence that she

did.


       2Although  commingling funds and paying personal expenses from the trust
account may result in misappropriation of clients’ funds, the Board did not assert
Smith committed theft or misappropriation. Accordingly, we do not address whether
her conduct constituted theft or misappropriation. See Iowa Ct. R. 36.8(1) (“If the
[Board] intends to assert that a respondent misappropriated or converted client or
third-party funds . . . , the [Board] must specifically allege in its complaint the
misappropriation or conversion for personal use without a colorable future claim.”).
                                    13

      D. Prompt Delivery of Client Property. Rule 32:1.15(d) requires

lawyers to deliver promptly “any funds or other property that [a] client or

third person is entitled to receive.”     Iowa R. Prof’l Conduct 32:1.15(d).

Rule 32:1.16(d) addresses conduct after representation ends; it requires

lawyers to surrender “papers and property to which the client is entitled”

and refund “any advance payment of fee or expense that has not been

earned or incurred.” Id. r. 32:1.16(d).

      We have concluded an attorney violated these rules when he did

not return client files and records after the client (or the client’s

subsequent attorney) specifically requested their return. Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Baldwin, 857 N.W.2d 195, 203–04, 209–10

(Iowa 2014); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Mendez, 855
N.W.2d 156, 162, 170 (Iowa 2014).          Similarly, we have concluded an

attorney committed an ethical violation by not returning any portion of a

retainer after the attorney–client relationship ended even though he had

done no work on the case.      Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Ireland, 748 N.W.2d 498, 502 (Iowa 2008).

      There are some factual differences here, partially due to the

stipulation. Hopkins’s successor counsel asked Smith to withdraw and

forward any unearned portion of the retainer—but did not request that

Smith forward any files she possessed.          And unlike Ireland, Smith

performed at least some work for Hopkins by meeting with her, drafting

and filing an application for an injunction, and attending the hearing.

See id. at 502. Smith claimed she earned the entire retainer, and the

Board presented no evidence refuting that. In other words, Hopkins may

not have been “entitled to receive” anything from Smith because the fees

charged by her may have been earned. We conclude the Board did not

prove by a convincing preponderance that Smith violated these two rules
                                     14

demanding prompt return of property and funds to which the client is

entitled.

      E. Other Trust Account Rules.

      1. Withdrawing cash. Trust account “[w]ithdrawals shall be made

only by check payable to a named payee and not to cash.” Iowa Ct. R.

45.2(3)(b)(3). At the commission hearing, Smith admitted she made cash

withdrawals on more than one occasion. This conduct violated the rule.

See Wright, 857 N.W.2d at 517.

      2. Notification to client when withdrawing trust account funds. “A

lawyer accepting advance fee or expense payments must notify the client

in writing of the time, amount, and purpose of any withdrawal of the fee

or expense . . . .” Iowa Ct. R. 45.7(4). The available records in this case

reflect that Smith rarely if ever provided her clients with the required

written notice and accounting. In particular, although she sent Hopkins

a letter prospectively disclosing the hourly rate for legal services, she

never sent Hopkins an actual bill detailing the services rendered and the

time spent rendering them and notifying Hopkins of the withdrawal from

the trust account. We find Smith violated rule 45.7(4). See Nelissen, 871
N.W.2d at 699 (“Nelissen never communicated to [her client] that

withdrawals were being made from the initial . . . retainer.”).

      F. Failing to Respond to a Board Inquiry. A lawyer shall not

“knowingly fail to respond to a lawful demand for information from

[a] . . . disciplinary authority.” Iowa R. Prof’l Conduct 32:8.1(b). The rule

reflects our expectation that “[a]ttorneys must be responsive to the

Board’s inquiries.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Silich, 872
N.W.2d 181, 191 (Iowa 2015). Smith ignored at least three letters from

the Board seeking records showing Smith’s handling and use of

Hopkins’s retainer.   We find she violated the rule.     See Nelissen, 871
15
N.W.2d at 700 (concluding an attorney violated this rule when “the Board

sent a series of letters . . . , as to which it received no response”); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Humphrey, 812 N.W.2d 659, 665

(Iowa 2012) (concluding an attorney violated this rule when he

disregarded a letter from the Board seeking information and “also failed

to reply to a second Board letter sent three months later seeking the

same . . . information”).

      IV. Sanction.

      When we review disciplinary matters, we “may impose a lesser or

greater   sanction   than    the   discipline    the   grievance    commission

recommends.” Iowa Ct. R. 36.21(1). “When determining a sanction, we

consider the type of violation, a deterrent purpose for other lawyers, the

need to protect the public, and the need to maintain our profession’s

reputation.   We     also   consider    any     aggravating   and    mitigating

circumstances.” Eslick, 859 N.W.2d at 202 (citation omitted).

      “The range of discipline imposed for substantial failures to keep

and maintain records of trust account transactions ranges from a public

reprimand to a suspension of several months’ duration.”             Morris, 847
N.W.2d at 436 (citation omitted).           “When an attorney’s minor trust

account violations are the result of sloppiness or lack of oversight, we

have levied a public reprimand rather than a suspension.” Lubinus, 869
N.W.2d at 550. “On the other hand, when an attorney has committed

multiple or more systematic trust account violations, we have imposed

suspensions . . . .” Id. at 551.

      We issued thirty-day suspensions in several recent cases in which

attorneys violated rules pertaining to lawyer trust accounts. In Lubinus,

we suspended an attorney for thirty days because he “had a series of

incidents involving misuse of his trust account” but “did not demonstrate
                                     16

a total, long-term disregard for the trust account rules.” Id. at 553–54.

In Eslick, we suspended an attorney for thirty days when “[h]er trust

account deficiencies were not an isolated incident.” 859 N.W.2d at 203.

In Iowa Supreme Court Attorney Disciplinary Board v. Kersenbrock, we

suspended an attorney for thirty days in part because she “had no

electronic record keeping system, and she prepared only minimal manual

records over a period of several years.” 821 N.W.2d 415, 420, 422 (Iowa

2012). In Iowa Supreme Court Attorney Disciplinary Board v. Boles, we

suspended an attorney for thirty days after “his flagrant, multiyear

disregard for the billing and accounting requirements of our profession.”

808 N.W.2d 431, 441–43 (Iowa 2012). Finally, in Santiago, we imposed a

suspension of thirty days for numerous violations of our rules governing

trust account record keeping and management that persisted even after

an earlier audit revealed deficiencies. 869 N.W.2d at 183–85.

      We have also issued a sixty-day suspension for violations

consisting primarily of trust account deficiencies. Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Parrish, 801 N.W.2d 580, 585–88, 590 (Iowa 2011).

We selected sixty days in part due to aggravating circumstances—

particularly the fact that the attorney had “six private admonitions

dating back” ten years for related conduct and had failed to return funds

to which a client was entitled for almost five years. Id. at 589.

      But sixty days is not the upper limit. In 2014, we suspended an

attorney for three months after he failed to maintain proper records and

commingled funds. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Ricklefs,

844 N.W.2d 689, 702 (Iowa 2014).          We focused in particular on the

attorney’s “refusal to correct his trust account practices for years [even]

after he was informed of his deficient recordkeeping.” Id. Furthermore,

we considered as an aggravating factor the attorney’s effort “to delay and
                                       17

deflect the investigation of his trust account practices virtually up until

the . . . disciplinary hearing.” Id.

       We conclude “the recurring pattern of conduct in this case

warrants a . . . suspension.”      Parrish, 801 N.W.2d at 590.     Smith’s

“record-keeping . . . deficits were severe and they persisted over a long

period of time.”    Morris, 847 N.W.2d at 436.     Indeed, her wholesale

violations of rules pertaining to the proper use and maintenance of trust

accounts persisted for years, like the attorneys’ violations in Kersenbrock

and Boles. See Kersenbrock, 821 N.W.2d at 420; Boles, 808 N.W.2d at

441.   However, before determining the length of suspension, we first

address aggravating and mitigating circumstances. Morris, 847 N.W.2d at

435–36.

       The Board has privately admonished Smith on three prior

occasions. In 2011, she received an admonishment after neglecting two

postconviction-relief cases. In 2012, she received an admonishment after

failing to cooperate with a Board investigation, in violation of rule

32:8.1(b). Finally, in 2013, she received an admonishment after ignoring

a client’s inquiries about his case for seven months.     “While ‘[p]rivate

reprimands are not discipline,’ they provide notice of deficiencies

[regarding] particular ethical requirements . . . .” Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Said, 869 N.W.2d 185, 194 (Iowa 2015) (first alteration

in original) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Van Ginkel, 809 N.W.2d 96, 110 (Iowa 2012)). This is especially so when

the conduct for which the attorney was admonished or reprimanded

resembles the conduct currently at issue. See Van Ginkel, 809 N.W.2d at

110 (“[T]wo prior admonitions for conduct similar to that in this case [i]s

an aggravating factor on the question of appropriate sanction.”).

Although the Board did not allege Smith neglected the matters at issue in
                                          18

this case, we consider all three prior admonishments to be aggravating

factors. Her inaction both when faced with a request from Hopkins’s new

counsel and when faced with a request from the Board closely matches

the type of unresponsive conduct she should have known by then to

avoid.

         Another     aggravating   circumstance   is     the    fact   that   Smith’s

“persistent        failure   to    keep    appropriate         records”   effectively

“prevent[ed] . . . review of [her] accounting practices.” Kersenbrock, 821
N.W.2d at 422. Furthermore, Smith has been practicing for over fifteen

years; her experience is another aggravating factor. See Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Wagner, 599 N.W.2d 721, 730 (Iowa

1999) (“Sixteen years in the practice . . . tell us that Wagner should have

known better.”); cf. In re De Caro, 220 Iowa 176, 185, 262 N.W. 132, 137

(1935) (noting “[w]hat we might say or do with an attorney of larger

experience, mature years, is not necessarily what would be just” for a

less experienced attorney).

         We reject Smith’s assertion that because prior audits occurred

without a disciplinary referral, her trust account practices were

presumptively permissible.           Lawyers always bear responsibility for

knowing and following the applicable rules. “[I]gnorance of [one’s] ethical

obligation is no defense.”         Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Howe, 706 N.W.2d 360, 370 (Iowa 2005). At the commission hearing,

one member of the panel asked a specific question about this principle,

and Smith’s answer is revealing:

               Q. As lawyers, we don’t do anything without
         consulting the rules. If you’re going to court, you know, the
         rules of court or the rules of civil procedure, or with any
         criminal proceeding, you had to know those rules to practice.
         How is it you weren’t aware of the rules regarding your
         records? A. Well, I’m going to acknowledge that I’m not—I
                                   19
      was not aware of—you know, I should have been, but was
      not.

      We acknowledge one mitigating factor: Smith’s work on behalf of

clients with modest means. See Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Taylor, 814 N.W.2d 259, 268 (Iowa 2012) (considering as a mitigating

factor the fact that an attorney “allows persons with modest means to

obtain representation” and “provides her clients with access to the courts

for an affordable fee”).

      The commission recommended a sixty-day suspension. We agree
with that recommendation. Smith is more experienced than the attorney

in Eslick, and while “Eslick’s trust account was . . . ‘out of whack’ for

months,” Smith’s was noncompliant for years. 859 N.W.2d at 199, 203.

The aggravating factor of additional experience and a comparably

lengthier noncompliance period here lead us toward a longer suspension

than the one we imposed in Eslick. See id. at 203–04 (imposing a thirty-

day suspension). Smith demonstrated “a total, long-term disregard for

the trust account rules.” Lubinus, 869 N.W.2d at 553. We also conclude

a suspension of sixty days—rather than a suspension of thirty days like

the one imposed in Santiago, 869 N.W.2d at 185—is appropriate in this

case because Smith has a disciplinary history including three prior

admonitions.

      Although we reject Smith’s argument that her prior uneventful

audits estop the Board from disciplining her now, we contrast these facts

with Ricklefs, where the attorney refused “to correct his trust account

practices for years after he was informed of his deficient recordkeeping.”
844 N.W.2d at 702 (emphasis added); see also Morris, 847 N.W.2d at 436

(“Morris’s record-keeping and management deficits were severe and they

persisted over a long period of time even after the Client Security
                                    20

Commission intervened with an audit and provided information that

should have facilitated compliance . . . .”).   In Morris and Ricklefs, the

attorneys’ failures to correct their trust account practices after knowing

they were deficient justified longer suspensions. See Morris, 847 N.W.2d

at 436; Ricklefs, 844 N.W.2d at 702.       Smith had no similar express

“informational roadmap,” Morris, 847 N.W.2d at 435, from the Client

Security Commission. While that does not prevent a suspension because

Smith remained responsible for knowing and following the applicable

rules, it also does not constitute an aggravating factor justifying more

severe discipline. Accordingly, we suspend Smith’s license for sixty days.

         V. Conclusion.

         We suspend Smith’s license to practice law in this state with no

possibility of reinstatement for sixty days from the date this opinion is

filed.   The suspension applies to “all facets of ordinary law practice.”

Iowa Ct. R. 34.23(3). Unless the Board files an objection, Smith will be

automatically reinstated after the suspension period on the condition

that she has paid all costs.    Id. r. 34.23(2).   We tax the costs of this

action to Smith. Id. r. 36.24(1).

         LICENSE SUSPENDED.